Title: From George Washington to William Livingston, 29 April 1779
From: Washington, George
To: Livingston, William



        Dr Sir.
Hd Qrs Middlebrook 29th April 1779

I had the honor to write your Excellency yesterday on the subject of an incursion made by the enemy into Monmouth County.
The inclosed copy of a letter from Capn Burrows to Lord Stirling will inform you of their retreat and embarkation. I cannot suppose the Captn mistaken as to their going off—tho’I have not received any advice from Col. Ford the substance of which I communicated since his letter which is also of the same date with Burrows. I have the honor to be with great esteem and regard your Excellencys most hble servt
G.W.